Citation Nr: 0031342	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of dislocated recurrent right (major extremity) 
shoulder (right shoulder disorder herein), currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel
INTRODUCTION

The veteran had honorable active duty from March 1974 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 RO rating decision, 
which denied a claim for an evaluation in excess of 20 
percent for service-connected right shoulder disorder.  

The veteran's sworn testimony was obtained before a hearing 
officer at the RO in November 1999.  


FINDINGS OF FACT

The service-connected right shoulder disability is manifested 
by no more than recurrent dislocation with frequent episodes 
and guarding of movement only at the shoulder level, 
limitation of motion of the arm at the right shoulder level; 
there is no evidence of frequent episodes of guarding 
movement of all arm movements, or limitation of motion of the 
arm midway between side and shoulder level, or favorable 
ankylosis of the scapulohumeral articulation, with abduction 
to 60 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of status-post-operative recurrent right shoulder 
dislocation are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201-5203 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the duty to assist the veteran relative 
to the increased rating claim at issue has been met.  Recent 
treatment records have been obtained and he has been examined 
for rating purposes.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.3 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations, as are all potentially applicable diagnostic 
codes, whether raised by the veteran or not.  See 38 C.F.R. 
§ 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Service connection for residuals of a post-operative 
recurrent dislocation of the right shoulder was established 
by VA RO rating decision dated in November 1977, evaluated as 
noncompensable.  A 20 percent evaluation was assigned by VA 
RO rating decision dated in November 1978.  

Historically, the veteran's service-connected right shoulder 
disorder has been rated under Diagnostic Code 5202 for other 
impairment of the humerus.  The veteran is right-hand 
dominant (his right arm is his major extremity).  A 20 
percent rating under Diagnostic Code 5202 is provided for 
recurrent dislocation of the scapulohumeral articulation with 
infrequent episodes, and guarding of movement only at 
shoulder level.  A 30 percent evaluation is warranted when 
limitation of motion of the minor arm is to 25 degrees from 
the side, under Diagnostic Code 5201, or when there is 
ankylosis of the scapulohumeral articulation of the minor 
arm, between favorable and unfavorable (30 percent), or when 
there is unfavorable ankylosis of scapulohumeral 
articulation, with abduction limited to 25 degrees from side 
(40 percent), under Diagnostic Code 5200.  A higher rating 
would also be warranted for fibrous union of the humerus of 
the minor arm (40 percent), nonunion of the humerus (false 
flail joint) of the minor arm (50 percent), or loss of head 
of the humerus (flail shoulder) of the minor arm (70 percent) 
under Diagnostic Code 5202.  38 C.F.R. § 4.71a (1999).  
Diagnostic Code 5202 also allows for a 30 percent evaluation 
for recurrent dislocation of the major extremity shoulder at 
the scapulohumeral joint, with frequent episodes and guarding 
of all arm movements.  

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula, a 20 percent evaluation is assigned for dislocation 
of the clavicle or scapula, or nonunion of the clavicle or 
scapula, with loose movement.  No greater rating is available 
under this Diagnostic Code than that which has already been 
assigned in this veteran's case instantly on appeal.  

VA treatment records dated from July 1998 to May 2000 show 
treatment for various disorders not pertinent to the claim on 
appeal, including bilateral hand pain with a diagnosis of 
carpal tunnel syndrome, neck pain with a diagnosis of 
degenerative changes of the cervical spine at C-5, and foot 
pain with a diagnosis of fasciitis.  In October and December 
1998, the veteran was seen for complaints of right shoulder 
pain.  

The veteran was examined by VA for compensation purposes in 
October 1998.  He reported that he had worked as a security 
guard, but had retired from this job.  He currently worked as 
a mental health advocate volunteer.  He also indicated that 
his pain was worse at the end of the day, almost daily, and 
he took ibuprofen to control the pain.  He also experienced 
clicking in the shoulder, but denied  any symptoms of 
redness, heat, swelling, motor incoordination, etc.  He would 
have fatigability in his right shoulder on repeated use.  His 
symptoms would be made worse by cold and damp weather, and 
the shoulder could subluxate doing simple things.  The 
examiner estimated that during flare-up, his functional 
impairment would rise by about five percent to 10 percent.  
The veteran did not use any brace, cane or corrective device.  
He described the experience of a subluxating right shoulder 
about four to five times in the month on an average.

On examination, there was mild wasting of the scapular 
musculature.  There was a well-healed anterior deltopectoral 
scar which  was nontender and nonadherent.  No swelling was 
appreciated in the shoulder.  The range of motion of the 
shoulder was active flexion of 135 degrees, active abduction 
of 110 degrees, active external rotation of 60 degrees, and 
active internal rotation of 80 degrees.  Pain was reproduced 
when he tried to flex beyond 120 degrees, abduct beyond 100 
degrees, or rotate beyond 60 degrees on either side in his 
right shoulder.  X-ray examination of the shoulder showed 
mild subchondral sclerosis along the glenoid margin.  The 
physical examiner's diagnosis was right shoulder recurrent 
subluxation, status post-anterior stabilization procedure 
with osteoarthrosis of the right shoulder.

In May 1999, the RO requested copies of private treatment 
records from W. Jason, M.D.  Apparently in reply, a January 
1999 treatment summary, both unsigned and unidentified, was 
received.  This record indicates treatment for right shoulder 
pain and instability.  However, the veteran reported no 
dislocations over the past three years.  On examination, the 
veteran reported pain on elevation of the arm, as well as at 
night, with pain along the lateral deltoid and parascapular 
area on the right.  For these symptoms, the veteran takes 
Ibuprofen, up to 3200 mg per day, as well as some Tylenol.  
He denied any history of injections (apparently, cortisone) 
in the right shoulder.  On examination there was mild 
tenderness in the parascapular area on the right side to 
palpation, with scapular motion symmetric, with no swinging, 
good retraction and protraction bilaterally.  The examiner 
noted some tenderness in the right shoulder anteriorly, but 
no swelling or redness anywhere.  Both shoulders had active 
and passive flexion to 180 degrees, but the veteran would 
only let the examiner pull the right shoulder up to 110 
degrees, due to noted apprehensiveness.  Actively, the 
veteran displayed internal rotation and adduction to L4 on 
the right and passively to T10, which was symmetric to the 
left side.  Both arms had 90 degrees of external rotation and 
full abduction.  Impingement signs were all negative.  He had 
5/5 strength in the deltoids, external rotators, and internal 
rotators.  Jobe's, Speed's, and Yergison's tests were all 
negative bilaterally.  There was a well-healed scar 
anteriorly on the right shoulder.  Stability testing revealed 
both shoulders to have a Grade I to II sulcus sign.  The 
right shoulder revealed a one- to two-grade anterior 
instability, compared to grade-one on the left.  Both 
shoulders had about one grade of posterior instability where 
motion was felt, but the (apparently right) arm could not be 
completely subluxated on the edge of the glenoid.  
Apprehension sign was positive on the right and equivocal on 
the left.  There was apprehensiveness on motion, and the 
veteran stated, "I am afraid."  Posterior apprehension was 
negative bilaterally.  Relocation test was negative 
bilaterally.  X-ray studies were noted to have shown some 
inferior subluxation at the humoral head and glenoid, and the 
examiner reported some early osteoarthritic changes there, 
although the report did not include the X-ray studies.  No 
comparison views of the left shoulder were available.  The 
assessment was bilateral shoulder multidirectional 
instability with the addition of some traumatic anterior 
component on the right shoulder, status post failed one soft 
tissue shortening procedure in the past.  

The veteran's sworn testimony was obtained at a hearing 
before a hearing officer at the RO in November 1999.  At that 
time, the veteran testified that his right shoulder hurts, or 
is painful, in an area just above the biceps muscles from the 
shoulder joint, but that the worst spots of pain were in his 
hands.  

A VA cervical spine x-ray study of February 2000 revealed 
degenerative arthritis of the cervical spine at C5.  

On VA joints examination in March 2000, the veteran's VA 
claims file was reviewed.  The veteran reported continued 
recurrent right shoulder dislocations on an average of two 
times per year, with the last time in August 1999, with each 
episodes requiring 15 to 30 minutes to reduce the shoulder.  
The veteran reported intermittent tingling and aching of the 
right forearm ventrally, and right hand medially and 
laterally, the latter of which was worse in the right second 
finger.  At the time of examination, the veteran reported 
right shoulder pain on reaching into 


the pocket of the upper chest, or reaching into the back seat 
of his car to pick-up something, or swinging or moving his 
right arm, which occurs when he is doing abduction or 
adduction of the right shoulder.  The veteran reported a 
clicking sound in the right shoulder, but he denied any 
redness, heat, or swelling of the right shoulder.  The 
veteran reported constant aching of the right upper arm 
medially, near the axilla, which was considered by him to be 
2 on a scale of 0-10, with pain in the right shoulder blade, 
considered to be 3 on a 0-10 scale.  The pain reportedly 
stays with him about half a day.  Right shoulder pain was 7-8 
on a 0-10 scale on performing desk work such as typing about 
one hour. The pain would be not be reduced until the next 
morning.  For the last two years, his dislocation of the 
right shoulder averaged about two times a year.  When a 
dislocation occurs, the right shoulder pain is considered to 
be 10 on a 0-10 scale, at which time it takes the veteran 
about 15-30 minutes to return to normal and for the pain in 
the right shoulder to subside.  Current pain medications 
include Tylenol, two tablets two or three times a day, and 
Motrin, 800 mg., two or three times a day.  

On physical examination there was wasting of the scapular 
muscles, greater on the right than the left, with an 18 cm. 
long well-healed scar on the anterior aspect of the right 
shoulder.  There was no evidence of swelling or redness.  
Range of motion of the shoulder: right shoulder forward 
flexion to 85 degrees without pain; abduction to 80 degrees 
without pain; external rotation to 60 degrees without pain; 
and internal rotation to 35 degrees without pain.  Greater 
movement was restricted due to the veteran's reported fear of 
pain.  Upper extremity strength was 4-5 for the right upper 
arm, 4-5 for the right forearm, and 4 for right hand grip, 
each on a scale of 0-5.  March 2000 x-ray studies of the 
right shoulder were noted to reveal no evidence of fracture, 
dislocation, subluxation, or arthritis.  The diagnosis was 
right shoulder recurrent subluxation, status post-anterior 
stabilization procedure.  

The March 2000 examiner also gave a diagnosis of intermittent 
episodes of tingling and aching of the right forearm, right 
hand, and right second finger, which was found to be as 
likely as not secondary to recurrent subluxation of the right 
shoulder, with notation to refer to the associated VA 
neurological examination for further evaluation.  The March 
2000 VA neurological examination was "totally normal."  The 
examiner noted that x-ray studies and reports were reviewed 
and that the veteran's right cervical spine disorder might be 
the cause of the reported tingling and numbness of the right 
forearm, and fifth digit.  

The above detailed pertinent medical evidence reveals 
objective clinical findings which warrant no more than, and 
do not more closely approximate the criteria for more than, 
the current 20 percent evaluation for the veteran's right 
shoulder disorder.  No ankylosis (favorable or unfavorable) 
of the scapulohumeral articulation is shown.  While the 
veteran is shown to have two episodes of dislocations per 
year, these are not frequent, and, more importantly, the 
right shoulder is not shown to include guarding of all arm 
movements.  Accordingly, the criteria for an evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5202.  To the contrary, VA treatment records show very 
infrequent treatment for right shoulder symptomatology, that 
is, only once in the past several years.  Moreover, objective 
examination findings were no more than that which is already 
contemplated by the current 20 percent evaluation.  That is, 
the veteran was shown to have some limitation of motion of 
the right shoulder in flexion, abduction, and internal and 
external rotation.  However, in March 2000 he reported that 
his right shoulder pain is only 2 or a 3 on a 0-to-10 scale, 
with each episode of pain lasting half a day.  Even on 
occasional, two-times a year, dislocation, with pain at 10 on 
a 0-to-10 scale, the pain lasts only 15 to 30 minutes.  The 
salient point is that without a showing of guarding movement 
in all arm movements, the criteria for an evaluation in 
excess of 20 percent are not more closely approximated under 
Diagnostic Code 5202.  While he had less range of motion at 
the March 2000 VA examination than at the October 1998 VA 
examination, even that shown at the more recent examination 
does not equate to disability commensurate with a rating in 
excess of 20 percent.

In this regard, the Board notes that "standard" range of 
shoulder motion is to 180 degrees on flexion and abduction, 
see 38 C.F.R. § 4.71, Plate I.  While the veteran has 
indicated that he experiences two dislocations per year, 
significantly, there is no evidence of any weakness or 
instability, or X-ray evidence of dislocation or other 
abnormality on most recent VA examination-an examination 
which included a review of his entire VA claims file and 
documented clinical history.  While there is evidence of some 
muscle wasting of the scapular muscles, this finding is 
insufficient to warrant an evaluation in excess of 20 percent 
under applicable Diagnostic Codes, 5200-5203.  The veteran is 
not shown to have limitation of motion of the arm midway 
between side and shoulder level, as his right shoulder 
abduction was at least to 80 degrees on March 2000 VA 
examination.  Additionally, on both private and VA 
examinations of January 1999 and March 2000, respectively, 
adduction, internal rotation, and external rotation were 
equal and symmetrical to that of the left side.  

Considering the objective clinical findings in light of the 
relevant rating criteria leads to a conclusion that no more 
than the current 20 percent evaluation is warranted under 
Diagnostic Codes 5200-5203.  The Board notes, however, that 
if a disability at issue is musculoskeletal in nature or 
origin, then VA must, in addition to applying the regular 
scheduler criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

As noted above, the clinical findings in this case are 
limited, and do not more closely approximate the sort of 
disability contemplated by a 30 percent evaluation under all 
applicable Diagnostic Codes.  Significantly, the veteran is 
not shown to experience such constant and/or debilitating 
pain as to result in right shoulder motion on all motion of 
the arm, and there is no showing of disability comparable to 
at least favorable ankylosis of the scapulohumeral 
articulation, or limitation of motion of the arm to midway 
between side and shoulder level; on the contrary, the veteran 
has indicated merely that he takes extra-strength Tylenol or 
Motrin on occasional exacerbation.  At the March 2000 VA 
examination, the demonstrated range of motion was painless.  
He feared pain if he continued with greater range of motion, 
and, thus, did not continue  Additionally, while the veteran 
reports arthritis, this was not demonstrated on VA 
examination and X-ray studies of March 2000.  The Board has 
also considered the range of motion demonstrated at the 
October 1998 VA examination, along with the additional 
functional impairment estimated during flare-ups.  However, 
the level of impairment demonstrated and estimated at this 
examination also does not provide a basis for an increased 
rating based on limitation of motion.  Furthermore, the 
veteran's right shoulder disorder does not require cortisone 
injection or physical therapy, or ongoing or more than very 
infrequent treatment.  Hence, an evaluation of 20 percent or 
greater under Diagnostic Code 5201 or 5203 (or any other 
potentially applicable diagnostic code), for functional loss 
due to pain, is not warranted.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a 
preponderance of the evidence against the claim for an 
increased rating, as set forth above, and, therefore, 
reasonable doubt is not for application.  

There is no showing that the veteran's right shoulder 
disability results in marked interference with employment or 
frequent periods of hospitalization, or that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board finds that criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).  The claim for 
an evaluation in excess of 20 percent for right shoulder 
disorder is denied.  

In making this determination, the Board has also considered 
the veteran's hearing testimony.  While he is considered 
competent to describe his symptoms and his testimony in this 
regard is considered competent, he is not competent to 
provide medical testimony.


ORDER

The claim for an evaluation in excess of 20 percent for post-
operative residuals of recurrent dislocated right (major 
extremity) shoulder is denied.  



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 11 -


- 1 -


